Citation Nr: 0109698	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  96-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease, 
including hypertension.

2.  Entitlement to service connection for residuals of a 
cerebral vascular accident.

3.  Entitlement to service connection for multiple dental 
caries with generalized periodontitis.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to service connection for hair loss.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Waco Regional Office (RO).  By October 1994 rating 
decision, the RO denied service connection for heart disease 
and residuals of a cerebral vascular accident.  In December 
1995, he testified before a Hearing Officer at the RO, and in 
May 1997, he testified at a Board hearing in Washington, D.C.  

By November 1997 rating decision, the RO denied service 
connection for multiple dental caries with generalized 
periodontitis, skin cancer and hair loss, and determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for right ear hearing loss.  In 
November 2000, the veteran testified at another Board hearing 
at the RO.


FINDINGS OF FACT

1.  The veteran is not shown to have been exposed to ionizing 
radiation during active service.

2.  He did not serve in combat with the enemy during service.

3.  Neither hypertension nor heart disease was clinically 
evident during the veteran's service or manifest to a 
compensable degree within the presumptive period following 
service, and the preponderance of the evidence indicates that 
his current hypertension and heart disease are unrelated to 
service, any incident therein (including claimed radiation 
exposure), or any service-connected disability.

4.  The preponderance of the evidence shows that the veteran 
did not sustain a cerebral vascular accident in service or 
for decades thereafter and that his post-service cerebral 
vascular accident was unrelated to his military service, any 
incident therein (including claimed radiation exposure), or 
any service-connected disability.

5.  Multiple dental caries with generalized periodontitis was 
not clinically evident in service or for many years 
thereafter, and the preponderance of the evidence indicates 
that this condition is unrelated to service, any incident 
therein (including claimed radiation exposure), or any 
service-connected disability, but rather is due to poor oral 
hygiene.

6.  The veteran does not have an adjudicated compensable 
service-connected dental condition, a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, he was not detained 
or interned as a prisoner of war, he does not have a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, and he is not a 
Chapter 31 vocational rehabilitation trainee.  

7.  Hair loss was not objectively shown during the veteran's 
military service or for many years thereafter and the 
preponderance of the evidence indicates that his current hair 
loss is unrelated to his military service, any incident 
therein (including claimed radiation exposure), or any 
service-connected disability.

8.  Skin cancer was not clinically evident during the 
veteran's service or manifest to a compensable degree within 
the presumptive period following service, and the 
preponderance of the evidence indicates that any current skin 
cancer is unrelated to his military service, any incident 
therein (including claimed radiation exposure), or any 
service-connected disability.

9.  By December 1984 rating decision, the RO denied service 
connection for right ear hearing loss; no appeal was 
initiated within one year following notice to the veteran in 
December 1984. 

10.  Evidence received since the last final December 1984 
rating decision is either cumulative or does not bear upon 
the specific matter under consideration, and thus does not 
provide a new factual basis on which to reopen the veteran's 
claim of service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  Heart disease, hypertension, residuals of a cerebral 
vascular accident, multiple dental caries with generalized 
periodontitis, skin cancer, and hair loss were not incurred 
in service, may not be presumed to have been incurred in 
service, nor are they causally related to any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 
(2000).

2.  The December 1984 rating decision which denied service 
connection for right ear hearing loss is final.  38 U.S.C. § 
4005(c) (1982) (currently 38 U.S.C.A. § 7105(c) (West 1991)); 
38 C.F.R. § 19.192 (1984) (currently 38 C.F.R. § 20.1103 
(2000)).

3.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for 
right ear hearing loss.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's September 1942 pre-enlistment medical 
examination report shows that three upper teeth were missing.  
No other pertinent abnormality was identified on clinical 
evaluation.

In-service medical records show that on October 16, 1943, the 
veteran was hospitalized with a 3-day history of a reddish 
rash on both legs, as well as pain and swelling above the 
left knee joint.  On examination, a purpura-type rash on both 
legs was observed as well as a swollen area on the left wrist 
with a subcutaneous hemorrhage.  The diagnosis was purpura 
hemorrhagica and the veteran was transferred to another 
hospital where he was treated with multivitamins.  There, it 
was noted that he had no new hemorrhages, was feeling well, 
and had normal blood findings.  He was discharged to duty on 
November 3, 1943.  The final diagnosis was purpura, 
rheumatica, moderately severe, involving ankles and knees, 
cause undetermined.

In October 1945, the veteran was hospitalized for a 
tonsillectomy.  On admission, a history of scarlet fever at 
the age of 14 was noted.  The veteran indicated that he 
worked as a company clerk and had sustained no injuries in 
service.  On physical examination, his ears, skin, lungs, 
heart, and vascular system were normal.  A blood pressure 
reading of 124/80 was recorded.  A tonsillectomy was 
performed under local anesthesia.  It was noted that the 
veteran's bleeding and clotting time were normal.  He made an 
uneventful recovery and was discharged to duty.  

At his November 1945 military separation medical examination, 
the veteran's ears, mouth, gums, skin, nervous and 
cardiovascular system were normal on clinical evaluation.  A 
chest X-ray showed no significant abnormality.  Voice testing 
revealed that his hearing acuity was 15/15, bilaterally.  The 
same three missing upper teeth were again noted, and no other 
dental abnormalities.  

The veteran's service personnel records show that he served 
as a company clerk.  His duties consisted of performing 
administrative tasks for his unit, keeping records and 
inventories of clerical supplies, and completing the monthly 
payroll.  

By June 1948 rating decision, the RO granted service 
connection for residuals of a tonsillectomy and purpura 
hemorrhagica and assigned noncompensable ratings for the 
disabilities.

In August 1984, the veteran filed a claim of service 
connection for a right ear disability, claiming that his 
right ear had been damaged by a bomb blast which occurred 
while he was building a bridge near Rome, Italy.  In support 
of his claim, he submitted an August 1984 audiometric 
examination report showing that he had reported that his 
hearing problem had been caused by three bomb blasts on his 
right side.  In a November 1984 statement, he indicated that 
his right ear had been damaged in service by four bomb blasts 
while working on a bridge near Rome.  

By December 1984 rating decision, the RO denied service 
connection for right ear hearing loss, noting that the 
veteran's service medical records were entirely negative for 
indication of hearing loss in service.  The RO also found 
that compensable ratings were not warranted for residuals of 
a tonsillectomy and purpura hemorrhagica.  He was notified of 
this decision in December 1984; he did not appeal within the 
applicable time period.  Thus, the decision is final.  

In November 1993, the veteran filed a claim of service 
connection for heart disease and residuals of a cerebral 
vascular accident, claiming that such conditions were 
causally related to his service-connected purpura 
hemorrhagica.  In support of his claim, the RO obtained 
private clinical records showing that in September 1993, the 
veteran experienced a left cerebral vascular accident.  No 
prior cerebral vascular accidents were reported by the 
veteran, although hospitalization records note that he had a 
history of arterial hypertension, a strong family history of 
cerebrovascular problems, and possible coronary artery 
disease.  

By October 1994 rating decision, the RO denied service 
connection for heart disease and residuals of a cerebral 
vascular accident, finding that the conditions were not shown 
in service or for many years thereafter, and there was no 
indication that such conditions were causally related to the 
veteran's service or his service-connected purpura 
hemorrhagica.  

The veteran appealed the RO determination, and in December 
1995, he testified at a hearing at the RO that his duties 
during service had been to build bridges.  He also claimed 
that he was the "company expert rifle man."  He stated that 
his ears had been damaged in service by "battle noises" 
such as shells and bombs, as well as radium capsules.  He 
explained that he had been having trouble with his ears in 
service and that he had been treated with radium capsules.  
He stated that the radium capsules eventually caused his 
stroke, as well as skin cancer, hair loss, and hearing loss.  
He also indicated that his private cardiologist had told him 
that his purpura hemorrhagica could very well have caused his 
stroke.  Finally, he claimed that he had a small stroke in 
service and in 1964, but they were never formally identified 
as strokes.  

On March 1996 VA medical examination, the diagnoses included 
essential hypertension and residuals of a cerebral vascular 
accident.  The examiner noted that the veteran's service-
connected purpura hemorrhagica had been evident since the 
1940s, and that it was unrelated to his present hematologic 
disease condition.  

On VA heart examination in March 1996, the diagnoses included 
hypertension, left ventricular hypertrophy, secondary to 
hypertension, and mitral valve prolapse per 1994 
echocardiogram.  

In July 1996, the veteran stated that when his battalion 
invaded Italy in 1943, shell bursts injured his ears.  He 
stated that he thereafter complained of ear pain and was 
treated with radium capsules.  He stated that this treatment 
caused his hair to fall out shortly thereafter and also 
caused him to develop problems with blood pooling under the 
skin of his legs.  He claimed that "I was not only 
hemorrhaging under the skin, but I had developed high blood 
pressure."  He stated that his physicians told him that he 
"was in danger of having a stroke if any of those clots 
broke loose and made it to my brain."  Nonetheless, as there 
were many other battle casualties, the veteran stated that 
the doctors did not have time to "take care of a potential 
stroke patient" so, after his condition cleared, he was sent 
back to Italy where he found himself building a bridge "in 
the thick of the fighting."  There, he claimed, a German 
fighter plane dropped three bombs nearby, causing his hearing 
loss.  Also while building the bridge, he stated that he had 
his first stroke which caused his right arm to become 
paralyzed.  As a result, he claimed that he was transferred 
to a company clerk position.  After his military discharge, 
he indicated that he "realized my ears were not good 
enough" to become an accountant so he "turned instead to 
auto body repair for a livelihood."  He stated that because 
of his in-service radium treatment, he had another stroke and 
skin cancer.  He also indicated that all of his upper teeth 
"became soft and chalky and decayed one by one through the 
years."  He stated that as his teeth decayed, his gums 
became abscessed and most of his upper teeth had to be 
extracted.  He stated that his cardiologist had advised him 
that his mitral valve problem was caused by gum abscesses.  
The veteran also indicated that he and his doctors felt that 
"radiation poisoning due to radium capsule therapy is the 
root of all my health problems."

In support of his claim, the veteran submitted an excerpt 
from the April 1994 issue of the "Senior News" regarding a 
former sailor who developed nasopharyngeal cancer, which he 
felt was due to treatment with radium capsules in service.  
The former sailor indicated that he had been treated with 
radium capsules in service after rupturing his eardrums.  

The RO thereafter obtained VA outpatient treatment records 
from January 1994 to February 1997.  These records show that 
the veteran was treated during this period for hypertension, 
actinic-keratosis, mitral valve prolapse, congestive heart 
failure, periodontal disease, and residuals of a cerebral 
vascular accident.  

In a March 1997 statement, the veteran's private cardiologist 
indicated that the veteran had had a stroke which "could be 
related to his purpura hemorrhagia."  The RO thereafter 
contacted the cardiologist by May 1997 letter and asked him 
to provide supporting information and a complete rationale 
for his opinion.  Thereafter, the cardiologist submitted 
copies of treatment records dated from December 1993 to 
September 1996.  These records show that the veteran was 
treated for residuals of a September 1993 cerebral vascular 
accident.  In addition, these records contain notations of 
"history of purpura in 1943 in Italy manifested by numbness 
in the right arm," and "history of rashes on the skin from 
old radiation."  

In a June 1997 statement, the cardiologist indicated that he 
had treated the veteran for a massive stroke involving the 
right side.  He explained that the veteran and his family 
felt strongly that his current problems were related to the 
radium capsules he was given for an ear problem in service.  
The cardiologist noted that the veteran had reported that he 
had "had his first stroke in 1943 while in service, and the 
second one in 1964."  However, the cardiologist indicated 
that he could provide no details of the veteran's previous 
illnesses as he had not treated him at that time.

In May 1997, the veteran testified at a Board hearing in 
Washington, D.C.  He stated that after he landed in Italy, he 
began to have trouble with his ears due to exposure to battle 
noises.  He indicated that he was thereafter treated with 
radium capsules and, a shortly thereafter, his veins and 
arteries started "leaking blood" and filled his legs up 
with blood.  He stated that he was hospitalized for treatment 
and diagnosed with purpura hemorrhagica.  Thereafter, he 
indicated that he was returned to his unit where he helped 
build bridges.  He stated that, while building a bridge, the 
Germans dropped some bombs which ruptured his right ear drum.  
Then, he indicated that he had a "light stroke" which 
affected his right arm and hand, causing his transfer to a 
company clerk position.  However, he indicated that he 
received no medical treatment for his in-service "stroke."  
He stated that he also had had a second stroke in 1964, but 
received no treatment after that incident either.  

On August 1997 VA heart examination, the veteran reported 
that he had chronic otitis media in 1942 and received three 
radium capsule treatments in the nasopharynx.  The examiner 
noted that this had been a common treatment before 
antibiotics were readily available and that such treatment 
had been associated with increased cancer in the nasopharynx 
and brain tissue.  However, the examiner noted that the 
veteran contended that his heart disease, stroke, skin 
cancer, decaying teeth, and loss of hair, were related to 
this treatment, which he indicated was not supported by 
medical data.  The diagnoses were hypertension resulting in 
stroke, not service related and totally unrelated to 
radiation exposure during World War II; skin lesions of the 
scalp and left forehead, some skin cancers, related to 
ultraviolet radiation and not at all service connected or 
related to his use of nasal capsules for radium in World War 
II.  The examiner also noted that the veteran's decaying 
teeth and loss of hair were unrelated to radium treatment.  

On VA audiometric examination in August 1997, the veteran 
reported that during his service in 1943, three bombs 
exploded near him, rupturing his right ear drum.  He stated 
that he was treated with radium capsules and later 
hospitalized because his blood would not clot.  He also 
reported that he suffered multiple strokes in 1943, 1964, and 
1993.  The diagnoses included sensorineural hearing loss of 
the ears.  

In May 1997, the U.S. Army Dosimetry Center indicated that 
they had researched their files for records of radiation 
exposure for the veteran, but were unable to locate any 
records pertaining to him.

In June 1997, the Department of Defense Radiation Experiments 
Command Center indicated that they were unable to provide 
confirmation that the veteran had participated in a radiation 
risk activity in service.  Based on his statements, however, 
it was noted that it appeared that he may have received 
nasopharyngeal irradiation, a treatment which was widely used 
to treat otitis media and other hearing impairment.  It was 
noted that this was "speculative" but that the veteran's 
description of the treatment was consistent with 
nasopharyngeal irradiation.  

In June 1997, a former serviceman stated he served with the 
veteran indicated that the veteran had developed a "very 
serious and life threatening blood clot condition from the 
hips down."  He indicated the veteran was treated with 
radium capsules for an ear problem shortly beforehand.  He 
also indicated that the veteran suffered "what appeared to 
be a slight stroke" soon after returning to active duty in 
Italy following his treatment for purpura hemorrhagica.

In a June 1997 statement, another former serviceman who 
served with the veteran indicated that the veteran had 
developed a "severe and life threatening blood clot 
condition" while on active duty in Italy.  He also indicated 
the veteran suffered a "slight stroke" soon after returning 
to active duty in Italy.

In August 1997, the veteran underwent VA dental examination 
at which he reported he had decaying teeth due to radiation 
exposure from treatment for chronic inflammation of his inner 
ear.  The diagnosis was multiple caries with generalized 
periodontitis, probably caused by poor oral hygiene.  The 
examiner indicated that there was no evidence to support any 
other etiological factors other than poor oral hygiene.  

In support of his claim, the veteran submitted an excerpt 
from a medical journal indicating that purpura was "[a]ny 
group of disorders characterized by purplish or reddish-brown 
areas or spots of discoloration, and caused by bleeding 
within the underlying tissues."  It was noted that there 
were many different types and causes of purpura; the 
condition could be caused by a lack of vitamin C, a side 
effect of medication, excessive radiation, or for no apparent 
reason.  

In August 1998, the veteran indicated that radiation exposure 
was the root of all his health problems.  He stated that he 
had been treated with radium capsules and had also carried 
"highly radio active discs used as bridge markers" in his 
pockets during service.  As a result of the radiation 
exposure, he stated that he had developed a stroke, skin 
cancer, and soft, crumbly teeth.  He indicated that all of 
his upper teeth had been removed in the 1960s and 1970s.  

In November 2000, the veteran testified at a Board hearing at 
the RO that after his ears were "messed up" by noise 
exposure, he was treated with radium capsules which caused 
his legs to fill with blood.  He stated that he was 
hospitalized and advised that he was "terminal," "liable 
to have a stroke at any time," and had high blood pressure.  
His condition reportedly resolved and he returned to duty as 
a company clerk.  With respect to his teeth, he acknowledged 
that he had had no troubles during service; however, he 
indicated that in the 1960s or 1970s, his teeth became bad 
and he had some of his upper teeth extracted and replaced 
with a partial plate.  Regarding his skin cancer, he 
indicated that he was first diagnosed with this condition in 
the 1950s, 1960s or 1970s.  He stated that he was certain 
that his skin cancer was not related to exposure to the sun 
as he did not have a suntan and always tried to keep a 
covering on his head and wore long sleeves.  He stated that 
his hair started falling out in the 1950s, but he did not see 
a doctor for this due to a lack of resources.  He stated that 
no doctor had told him that his dental condition, skin 
cancer, or hair loss was due to radiation exposure.  

II.  Laws and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110.  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including cardiovascular 
disease, hypertension, brain hemorrhage or brain thrombosis, 
and sensorineural hearing loss become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 (2000) are also satisfied:  Leukemia (other 
than chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d) (2000).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (1998).  To consider service connection under section 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations. 38 C.F.R. § 3.311(b) (2000).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation will not be granted under section 3.311. 
38 C.F.R. § 3.311(b)(1)(iii) (2000).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the U.S. 
Court of Appeals for Veterans Claims (the Court) has held 
that where a service-connected disability causes an increase 
in, but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

VA's General Counsel has recently held that "[t]he ordinary 
meaning of the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination whether evidence 
establishes that a veteran engaged in combat with the enemy 
is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  VA 
O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6256-58 (2000).

III.  Analysis - Service connection claims

As an initial matter, the Board concludes that although the 
veteran's service connection claims were decided by the RO 
before enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
remand for additional action by the RO is not warranted as VA 
has already met its obligations to the veteran under that 
statute.  He has been afforded numerous VA medical 
examinations and the record contains sufficient medical 
evidence on which to render an equitable decision on his 
claims.  Moreover, given the facts of this case, there is no 
reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claims.  The Board 
further notes that he has been informed on numerous occasions 
via Supplemental Statements of the Case, of the nature of the 
evidence needed to substantiate his claims.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the veteran under the VCAA.  As VA has fulfilled the 
duty to assist, and as the change in law has no additional 
material effect on adjudication of these claims, the Board 
finds that it can consider the merits of this appeal without 
prejudice to him.  Bernard v Brown, 4 Vet. App. 384 (1993). 

Heart disease, including hypertension

The veteran claims that he developed heart disease and/or 
hypertension in service as a result of radiation exposure, 
either from radium capsules or from some type of radioactive 
discs which he claims to have carried in his pocket.  He has 
also argued that his heart disease and/or hypertension is 
causally related to his service-connected purpura 
hemorrhagica.

The Board notes that, despite his contentions to the 
contrary, the veteran's service medical records are entirely 
devoid of any indication of heart disease or hypertension.  
In fact, his service medical records show no indication of 
elevated blood pressure readings (see Diagnostic Code 7101), 
and in-service heart examination was consistently normal, as 
well as chest X-rays.  At his November 1945 military 
discharge medical examination, his heart and vascular system 
were normal on clinical evaluation.

In addition, there is no medical evidence of hypertension or 
other cardiovascular disease in the first post-service year 
or for many years thereafter.  The veteran was advised to 
submit such records, but claimed he did not receive medical 
treatment for his heart condition for many years after 
service because he could not afford it.  Significantly, when 
he filed his claim of service connection for a right ear 
disability in 1984, he made no mention of any heart disease 
or hypertension.

The first notation of cardiovascular disease is not until 
September 1993, about 48 years after the veteran's separation 
from service, at which time arterial hypertension and 
possible coronary artery disease were diagnosed after he had 
a cerebral vascular accident (stroke).  Left ventricular 
hypertrophy, secondary to hypertension, and mitral valve 
prolapse were subsequently identified.  However, none of the 
medical evidence links the veteran's post-service 
hypertension and heart disease to service, any incident 
therein, or any service-connected disability.

Based on the evidence above, it cannot be reasonably 
concluded that hypertension or heart disease were present in 
service or within the first post-service year.  However, as 
noted above, service connection may be granted for disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  If 
the evidence establishes a causal relationship between the 
veteran's current hypertension or heart disease and any 
service-connected disability, under 38 C.F.R. § 3.310, 
secondary service connection may be established.

In this case, however, the medical evidence is unanimous in 
the conclusion that the veteran's current heart disease and 
hypertension are totally unrelated to his active service, any 
incident therein (including claimed radiation exposure), or 
his service-connected purpura hemorrhagica.  For example, on 
VA medical examination in March 1996, the examiner noted that 
there had been no evidence of any hematologic disorder since 
the 1940s and that the veteran's service-connected purpura 
hemorrhagica was unrelated to his then-present cardiovascular 
disability.  In addition, on August 1997 VA medical 
examination, the examiner concluded that hypertension and 
heart disease were "totally unrelated" to the veteran's 
claimed radiation exposure in World War II.

The veteran himself has submitted numerous statements to the 
effect that his heart disease and/or hypertension is causally 
related to his period of service, his claimed radiation 
exposure, and his service-connected purpura hemorrhagica.  
However, as the record reveals that he has had no substantive 
training or experience in the medical field, his assertions 
that he currently has a cardiovascular disability that is 
related to radium capsules, radioactive discs, certain 
symptoms he experienced in service, or to his service-
connected purpura hemorrhagica, are of little probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's assertions, standing alone, do 
not outweigh the medical evidence of record.

Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran's current hypertension and 
heart disease were not incurred in service and are unrelated 
to his service-connected purpura hemorrhagica.  Thus, the 
claims of service connection for hypertension and heart 
disease must be denied.  The benefit of the doubt doctrine is 
not for application where, as here, the clear weight of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that service connection 
for hypertension and heart disease is warranted on the basis 
that he was exposed to radiation in service.  However, other 
than his recent assertions, there is absolutely no objective 
indication of record of any in-service radiation exposure.  
The veteran's service medical and personnel records are 
entirely devoid of any notation or substantiation of 
treatment with radium capsules.  Moreover, both the U.S. Army 
Dosimetry Center and the Department of Defense Radiation 
Experiments Command Center indicated that they had researched 
their files, but found no indication that the veteran was 
exposed to radiation in service.  

Even if the Board were to assume for the sake of argument 
that the veteran was exposed to radiation in service, neither 
heart disease nor hypertension are diseases associated with 
exposure to radiation as listed in 38 C.F.R. § 3.309(d) or 
3.311(b).  Thus, these provisions are not for application.  
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  Moreover, as 
set forth above, because the medical evidence shows that 
neither the veteran's heart disease nor his hypertension is 
related to claimed radiation exposure, service connection on 
a direct basis is not warranted.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (1994).

The Board has also considered the provisions of 38 U.S.C.A. 
§ 1154(b) in reaching its decision.  As noted, 'engaged in 
combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), 
requires that a veteran "participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  In this case, after assessing the 
credibility, probative value, and relative weight of the 
pertinent evidence of record, the Board finds that the 
veteran did not serve in combat with the enemy.  VA O.G.C. 
Prec. Op. No. 12-99, supra.  

While the veteran has repeatedly referred to himself as a 
"combat veteran" and has described diving into foxholes 
filled with grenades and swimming under water while being 
bombed by the Germans, the objective evidence fails to 
substantiate his assertions.  For example, his service 
personnel records reflect no award or decoration indicative 
of combat service.  He received the European-African-Middle 
Eastern Campaign ribbon, the Good Conduct Medal, and World 
War II Victory Medal.  It is noted that campaign ribbons were 
awarded to all personnel within the cited theater; they do 
not denote combat service.  Moreover, the veteran's service 
medical records are entirely devoid of any indication of 
combat service or combat-related injury, such as complaints 
or findings of ruptured ear drums from "battle noises."  
Finally, and most significantly, the service personnel 
records clearly indicate that the veteran served as a company 
clerk.  The Board finds that the objective documentary 
evidence of record far outweighs the veteran's subjective 
descriptions of his service duties, made in the context of a 
claim for VA benefits many years after World War II.  In that 
regard, it is noted that the details of his service 
experience have varied throughout the course of this appeal.  
In view of the foregoing, the Board finds that a 
preponderance of the evidence is against a finding that the 
veteran served in combat with the enemy.  Thus, 38 U.S.C.A. § 
1154(b) is not applicable with respect to the claim of 
service connection for a heart disaiblity, or any other claim 
at issue in this appeal.

However, even if the Board were to assume for the sake of 
argument that the veteran did serve in combat with the enemy, 
the provisions of section 1154(b) would not provide a basis 
on which to grant the veteran's claims of service connection 
for hypertension and heart disease.  Neither hypertension or 
heart disease are conditions which are subject to lay 
observation.  See e.g. Savage v. Gober, 10 Vet. App. 488, 498 
(1007).  Moreover, the Board notes that the veteran's service 
medical records provide clear and convincing evidence that he 
did not have hypertension or heart disease in service, given 
the lack of elevated blood pressure readings, as well as the 
normal heart examinations and chest X-rays.  

Residuals of a cerebral vascular accident

The veteran also claims entitlement to service connection for 
residuals of a cerebral vascular accident.  He has advanced 
several theories of entitlement.  First, he argues that a 
cerebral vascular accident was first manifest in service, as 
evidenced by the fact that he felt numbness and/or paralysis 
in his right arm.  He also argues that his September 1993 
cerebral vascular accident was caused by claimed in-service 
radiation exposure.  Finally, he argues that his September 
1993 cerebral vascular accident is causally related to his 
service-connected purpura hemorrhagica.  

Initially, the Board notes that the veteran's service medical 
records are entirely devoid of any indication that the 
veteran suffered a cerebral vascular attack in service.  The 
Board recognizes that the veteran has described in-service 
symptoms which he believes were manifestations of a stroke.  
He has also submitted two lay statements from fellow service 
men who indicated the veteran suffered a "slight stroke" in 
service.  However, the Board finds that these lay statements 
are greatly outweighed by the veteran's service medical 
records which show no complaints or findings of a cerebral 
vascular attack, including the November 1945 military 
separation medical examination report, which indicates that 
the veteran's nervous system was normal on clinical 
evaluation.  

Likewise, the Board has considered the June 1997 statement 
from the veteran's cardiologist to the effect that the 
veteran "had his first stroke in 1943 while in service, and 
the second one in 1964."  However, the cardiologist 
acknowledged that he could provide no details of the 
veteran's previous illnesses as he had not treated him at 
that time.  Given that this letter is clearly a simple 
transcription of statements of medical history, unenhanced by 
any medical comment, the Board assigns little probative value 
to this document.  See LeShore v. Brown, 8 Vet. App. 406 
(1995); see also Jones v. West, 13 Vet. App. 129 (1999); 
Grover v. West, 12 Vet. App. 109, 112 (1999) (due to lack of 
service medical evidence indicating a fracture suffered 
during service, any post-service medical reference to a 
fractured foot suffered by the veteran in service, without a 
review of his service medical records, cannot be considered 
competent medical evidence).  Moreover, in light of the 
veteran's service medical records showing no indication of a 
cerebral vascular accident in service or any residual 
thereof, the Board finds that any post-service medical 
reference to a cerebral vascular accident suffered by the 
veteran in service, without a review of his service medical 
records, is of limited probative value.  

In addition, the Board notes that there is no medical 
evidence of a cerebral vascular attack in the first post-
service year or for many years thereafter.  In that regard, 
when he filed his claim of service connection for a right ear 
disability in 1984, the veteran made no mention of a cerebral 
vascular attack.

In fact, the first notation of cardiovascular disease is not 
until September 1993, approximately 48 years after the 
veteran's separation from service.  At that time, the veteran 
did not report prior cerebral vascular attacks, including 
during military service.  Moreover, none of the medical 
records completed contemporaneously with the veteran's 
September 1993 cerebral vascular attack or for several years 
thereafter attribute the attack to the veteran's military 
service, any incident therein, or any service-connected 
disability.  

Based on the evidence set forth above, it cannot be concluded 
that a cerebral vascular attack was present in service or 
within the post-service year.  However, as noted above, 
service connection may be granted for disease diagnosed after 
service discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, if the 
evidence establishes a causal relationship between the 
veteran's post-service cerebral vascular attack and any 
service-connected disability, under 38 C.F.R. § 3.310, 
secondary service connection may be established.

Clearly, in this case, conflicting opinions have been 
provided regarding the etiology of the veteran's September 
1993 cerebral vascular attack.  As indicated above, in a 
March 1997 statement, the veteran's private cardiologist 
indicated that the veteran had had a stroke which "could be 
related" to his purpura hemorrhagica.  The RO thereafter 
contacted the cardiologist by May 1997 letter and asked him 
to provide supporting information and a complete rationale 
for his opinion.  He did not do so.  

The record also contains VA medical opinions to the effect 
that the veteran's September 1993 cerebral vascular accident 
was unrelated to his military service, any incident therein 
(including claimed radiation exposure), or his service-
connected purpura hemorrhagica.  For example, in a March 1996 
VA medical examination report, the examiner indicated that 
the veteran's hypertension and cerebral vascular accident was 
unrelated to his service-connected purpura hemorrhagica.  In 
an August 1997 VA medical examination report, the examiner 
indicated that the veteran's September 1993 cerebral vascular 
accident was due to his nonservice-connected hypertension and 
was not service related, including related to claimed 
radiation exposure in service.  

In light of these conflicting medical opinions, the Board 
must weigh the probative value of this medical evidence.  In 
considering the May 1997 medical opinion from the veteran's 
cardiologist supporting the veteran's claim of a causal 
relationship between his September 1993 cerebral vascular 
accident and his service-connected purpura hemorrhagica, the 
Board notes that such opinion is extremely conclusory, 
stating only that the veteran had had a stroke which "could 
be related" to his purpura hemorrhagica.  The cardiologist 
offered no rationale for his conclusions, nor did he indicate 
that he had access to the veteran's medical records to aid 
him in rendering the opinion.  Guerrieri v. Brown, 4 Vet. 
App. 467 (1993) (the Board may assign very limited, if any, 
probative value, to a medical opinion without any supporting 
rationale). 

On the other hand, the record contains other medical opinions 
disassociating the veteran's cerebral vascular attack from 
his military service and service-connected purpura 
hemorrhagica.  The Board finds that these opinions are 
consistent with the evidence of record which showed no 
indication of symptomatic purpura hemorrhagica at any time 
since the veteran's separation from service.  Moreover, these 
VA examiners apparently had access to the veteran's medical 
records and their opinions reflect knowledge of the pertinent 
data, and provide a rationale for the conclusions rendered.

Again, it is noted that the veteran himself has submitted 
numerous statements to the effect that his cerebral vascular 
accident is causally related to his service, his claimed 
radiation exposure, and his service-connected purpura 
hemorrhagica.  However, because the record reveals that he 
has had no substantive training or experience in the medical 
field, his assertions that he now has a cardiovascular 
disability that is related to radium capsules, radioactive 
discs, certain symptoms he experienced in service, or to his 
service-connected purpura hemorrhagica, are of little 
probative value.  Espiritu, 2 Vet. App. at 494.  Thus, his 
own lay assertions, standing alone, do not outweigh the 
medical evidence of record.

Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran's cerebral vascular attack 
was not incurred in service and is unrelated to his service-
connected purpura hemorrhagica.  Moreover, for the reasons 
set forth above, the Board finds that the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. §§ 3.309(d), 3.311 are 
not for application here.  Thus, the claims of service 
connection for residuals of a cerebral vascular attack must 
be denied.  The benefit of the doubt doctrine is not for 
application where, as here, the clear weight of the evidence 
is against the claim.  Gilbert, supra.  

Multiple dental caries with generalized periodontitis

The veteran contends that in the 1950s, 1960s, or 1970s, his 
teeth became soft and crumbly and he had to have some of his 
upper teeth removed and replaced by a partial plate.  He 
attributes this dental problems to exposure to radiation in 
service.

With respect to the issue of service connection for a dental 
condition for purposes of compensation, under 38 C.F.R. § 
4.149 (2000), certain dental conditions, including 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth (i.e. with a bridge or denture), are not 
considered disabling, and may be service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is not considered disabling.  Id., Note.

Here, the Board notes that selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same.  See 62 Fed. Reg. 8,201 (February 24, 
1997) (proposed rule), and 64 Fed Reg. 30,392 (June 8, 1999) 
(final rule) ("This amendment clarifies requirements for 
service connection for dental conditions...").  Although it 
does not appear that the RO considered the change in 
regulation, the Board concludes that this was not prejudicial 
to the veteran, since the change in regulation has no effect 
on the outcome of his claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning the regulatory change.  Bernard, 4 Vet. 
App. at 394.

In this case, there is no basis for compensation for the 
veteran's dental conditions since both the old and new 
regulations clearly provide that replaceable missing teeth, 
periodontal disease, and treatable carious teeth are not 
disabling conditions and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  See 38 C.F.R. § 
4.149 (1998) and 38 C.F.R. § 3.381 (2000).  As these are not 
disabling conditions for which service connection may be 
granted for compensation purposes, and no other dental 
condition was shown during or after service, the compensation 
aspect of the veteran's claim must be denied.

In any event, the medical evidence of record indicates that 
the veteran's dental condition is likely due to poor oral 
hygiene, and not claimed radiation exposure in service.  In 
fact, the veteran's service medical records are negative for 
any indication that a dental disability was of service onset, 
especially in light of the fact that dental examinations 
conducted prior to his military enlistment and at discharge 
were virtually identical.  While he contends his current 
dental condition is due to claimed radiation exposure in 
service, his lay opinion, standing alone, does not outweigh 
the objective medical evidence of record.  

Likewise, the Board finds that service connection for a 
dental condition for purposes of VA outpatient dental 
treatment is not warranted.  38 U.S.C.A. § 1712(b) (West 
1991); 38 C.F.R. § 17.161 (2000).  As set forth above, the 
veteran does not have an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  Likewise, he does not have a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service, which took place before October 1, 1981, 
nor did he make application for dental treatment within one 
year after discharge from service.  38 U.S.C.A. § 
1712(b)(1)(B); 38 C.F.R. § 17.161(b).  In addition, he does 
not have, nor does he contend that he has, a service-
connected noncompensable dental condition determined to be 
the result of combat wounds or other service trauma.  38 
U.S.C.A. § 1712(b)(1)(C).  The veteran was not detained or 
interned as a prisoner of war, nor does he so contend.  38 
C.F.R. § 17.161(d), (e).  Finally, the veteran does not 
allege, nor does the evidence suggest, that he meets any of 
the other categories of eligibility of 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161.  For example, there is no indication 
that he has a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA or that he is a Chapter 31 vocational rehabilitation 
trainee.  In light of the foregoing, and based on the 
evidence of record, the Board finds that service connection 
for a dental condition for the purposes of entitlement to VA 
outpatient dental treatment is not warranted.

Hair loss

The veteran also claims that he developed hair loss as a 
result of radiation exposure in service.  Initially, the 
Board notes that the objective evidence of record is entirely 
silent for notations of hair loss in service or for many 
years thereafter.  Nonetheless, that the veteran has provided 
some evidentiary assertions to the effect that all of his 
hair fell out in service shortly after he was allegedly 
exposed to radium tablets.  The Board concedes that loss of 
hair is certainly a condition which is perceptible to lay 
observation.  However, the Board also observes that the 
veteran has also provided statements to the effect that his 
hair did not fall out until the 1950s.  In view the foregoing 
inconsistencies, the Board assigns little probative value to 
his assertions regarding when he lost his hair.  Far more 
probative weight is assigned to the medical records prepared 
contemporaneously with service, which show no indication of 
hair loss.  The Board also notes that when the veteran filed 
his claim of service connection for hearing loss in 1984, he 
did not mention hair loss.

Moreover, as set forth above, there is absolutely no 
objective indication of record of any in-service radiation 
exposure.  The veteran's service medical and personnel 
records are entirely devoid of any notation of treatment with 
radium capsules.  Moreover, both the U.S. Army Dosimetry 
Center and the Department of Defense Radiation Experiments 
Command Center indicated that they had researched their 
files, but found no indication that the veteran was exposed 
to radiation in service.  

Even if the Board were to assume for the sake of argument 
that the veteran was exposed to radiation in service, the 
Board notes that hair loss is not among the diseases subject 
to presumptive service connection on a radiation basis under 
38 C.F.R. § 3.309 (2000).  Further, it is not a potentially 
radiogenic disease under 38 C.F.R. § 3.311 (2000).  Thus, 
there is no basis to award service connection for hair loss 
on a presumptive basis.  Moreover, despite the veteran's lay 
assertions regarding the etiology of his hair loss, the 
medical evidence shows that his hair loss is not related to 
claimed radiation exposure.  The Board assigns far more 
probative value to the medical evidence than to the veteran's 
lay assertions.  Accordingly, there is no basis to award 
service connection on a direct basis.  Combee, supra.  

Skin cancer

As indicated above, entitlement to service connection for 
cancer claimed to be attributable to radiation exposure 
during service can be accomplished in three ways.  First, 
direct service connection can be established by showing that 
the disease was incurred during service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Second, there are specific 
types of cancer which may be service connected on a 
presumptive basis under 38 C.F.R. § 3.309(d).  Third, 38 
C.F.R. § 3.311(b) provides a list of "radiogenic diseases" 
which may be service connected provided that certain 
conditions specified in the regulation are met.  See Ramey v. 
Gober, 120 F.3d 1239 (1997).

Initially, the Board notes that the record contains no 
indication of skin cancer in service or for many years 
thereafter.  As skin cancer was not shown in service, for 
many years thereafter, and the preponderance of the medical 
evidence of record indicates that his post-service skin 
cancer is unrelated to his military service, service 
connection on a direct basis is not warranted.  38 U.S.C.A. § 
1110.

However, the basis of the veteran's claim is that his skin 
cancer resulted from his claimed exposure to radiation in 
service, either from treatment with radium tablets or from 
radioactive discs.  In this regard, the Board notes that 
service connection claims based on in-service exposure to 
radiation may potentially be addressed under 38 C.F.R. § 
3.309(d) or § 3.311.

A disease associated with exposure to radiation, listed in 38 
C.F.R. § 3.309(d), will be considered to have been incurred 
in service under the circumstances outlined in that section.  
As there is no medical evidence of record indicating that the 
veteran has been diagnosed with one or more of the diseases 
delineated in 38 C.F.R. § 3.309(d), that provision is not 
applicable to the case at hand.  Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 C.F.R. § 3.311(b).

Under section 3.311, skin cancer is considered a radiogenic 
disease.  However, as set forth above, the RO, in compliance 
with VA's obligations under section 3.311(a)(2), contacted 
the service department and requested information regarding 
the veteran's claimed exposure to radiation in service.  
However, the veteran's claimed exposure could not be 
corroborated.  For the reasons set forth above, the Board 
finds that the veteran's assertions that he had exposure to 
radiation in service are outweighed by the evidence from the 
service medical and personnel records, as well as other 
knowledgeable sources from the service department, showing no 
indication that he was exposed to ionizing radiation in 
service.  Without any objective indication of exposure, the 
criteria for an award of service connection under 38 C.F.R. § 
3.311 have not been met.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for skin cancer.

III.  Application to reopen a claim of entitlement to service 
connection for a right ear hearing loss

Initially, the Board notes that, although the veteran's claim 
was decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), a remand for additional action by the RO is not 
warranted.  The VCAA appears to have left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f).  Moreover, the record reveals that the veteran has 
been repeatedly advised of the nature of the evidence needed 
to substantiate his claim.  Given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
application to reopen his claim of service connection for 
right ear hearing loss.  

As noted above, by December 1984 rating decision, the RO 
denied service connection for right ear hearing loss.  In its 
decision, the RO noted that the despite the veteran's 
contentions that he sustained right ear hearing loss as a 
result of one or more bomb blasts in service, his service 
medical records were entirely negative for indications of 
hearing loss in service.  At his military separation medical 
examination, his hearing was normal.  The record shows that 
he was notified of this decision by December 1984 letter, but 
he did not appeal within the applicable time period.  Thus, 
the decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

The veteran now seeks to reopen his claim of service 
connection for right ear hearing loss.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2000).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in December 1984.  The newly-furnished 
evidence includes several statements from the veteran, both 
in writting and testimony made at his December 1995, May 
1997, and December 2000 personal hearings, in which he 
reiterated his contentions to the effect that he sustained 
right ear hearing loss from bomb blasts and battle noise.  
The Board finds such statements are cumulative, redundant and 
reiterative of other statements considered previously by the 
RO at the time of the December 1984 rating decision.  As the 
current assertions are essentially the same as those 
considered by the RO in its prior decision, his statements 
are not new and material evidence.

Also associated with the record since December 1984 were 
several VA medical examination reports, as well as VA and 
private clinical records.  The overwhelming majority of this 
medical evidence makes no reference to hearing loss.  Thus, 
as this evidence is not pertinent to the specific matter 
under consideration, namely whether any current hearing loss 
is of service origin, it is not new and material evidence.

As to the August 1997 VA audiometric examination showing a 
diagnosis of sensorineural hearing loss for the right ear, 
the Board finds this document contains information which is 
cumulative of information previously considered by the RO at 
the December 1984 rating decision.  Simply put, this evidence 
does not present a new factual basis upon which to reconsider 
the veteran's claim.  It is relevant only to show that the 
veteran has a right ear hearing loss for which he was treated 
many years after his separation from service.  It does not 
bear directly and substantially on the specific matter under 
consideration, i.e., whether this disability was incurred in 
or aggravated by service, or became manifest to the 
applicable degree within the presumptive period after 
service.  Thus, this evidence is not material and cannot 
reopen the claim.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

Finally, the Board recognizes that the veteran has submitted 
several statements to the effect that his current right ear 
hearing loss is due to radiation exposure in service.  While 
this theory of entitlement is certainly new, the Board finds 
that his statements regarding the etiology of his right ear 
hearing loss are not new and material evidence to reopen the 
claim.  Again, the Board notes that as the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu, 2 Vet. App. at 
494.  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.

Consequently, it is concluded that the additional evidence 
submitted since the December 1984 rating decision is not new 
and material and does not reopen the veteran's claim of 
service connection for right ear hearing loss.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  


ORDER

Service connection for heart disease, hypertension, residuals 
of a cerebral vascular accident, multiple dental caries with 
generalized periodontitis, skin cancer, and hair loss, is 
denied.

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for right ear hearing loss is denied. 



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

